ACCEPTED
                                                                                             04-14-00562-cv
                                                                                FOURTH COURT OF APPEALS
                                                                                     SAN ANTONIO, TEXAS
                                                                                      6/24/2015 10:07:03 AM
                                                                                             KEITH HOTTLE
                                                                                                     CLERK


                        NO. 04-14-00562-CV
                                                                         FILED IN
    IN THE TEXAS COURT OF APPEALS FOR THE FOURTH   DISTRICT
                                              4th COURT OF APPEALS
                     SAN ANTONIO, TEXAS        SAN  ANTONIO, TEXAS
                                                                   6/24/2015 10:07:03 AM
                                                                      KEITH E. HOTTLE
                                * * * * *                                   Clerk
  JESUS DE LOS SANTOS, JR., Individually and as Representative of the
 ESTATE OF JESUS FRANCISCO DE LOS SANTOS, and JUAN DE LOS
SANTOS, Appellants; and MARCO ANTHONY SOLIS, JR., Cross-Appellant,
                                     v.
                     FORD MOTOR COMPANY,
                                                        Appellee
                                * * * * *
               On Appeal from the 79th Judicial District Court
                          Jim Wells County, Texas
                  Trial Court Cause No. 11-08-50394-CV
                                * * * * *

                  OPPOSED MOTION FOR EXTENSION OF TIME
                     TO FILE MOTIONS FOR REHEARING

                                      * * * * *

THE HONORABLE JUSTICES OF THE COURT:

      Jesus De Los Santos, Jr. Individually and as Representative of the Estate of

Jesus Francisco De Los Santos and Juan De Los Santos, Appellants, respectfully

presents this opposed motion requesting that the time for filing Appellant’s motions for

rehearing be extended twenty (20) days from July 2, 2015 to July 22, 2015. In support of

this motion, Appellants would show the Court as follows:

      1.     This motion is being filed prior to the time Appellants’ Motion for

Rehearing is due. TRAP 49.8.

      2.     This appeal involves review of a trial court’s final judgment rendered on

May 15, 2014.
       3.     Appellants’ motions for rehearing are due on or before July 2, 2015.

       4.     Appellant request the Court order Appellants’ Reply Brief to be due twenty

(20) days from date the brief is currently due, or on or before July 22, 2015, because of

significant scheduling conflicts for their appellate counsel as detailed below.

       5.     Appellate Counsel for Appellant, Brendan K. McBride, has several

scheduling conflicts that coincide with the current filing deadline of July 2, 2015. Mr.

McBride is preparing for trial of a products liability/wrongful death case in the United

States District Court for the District of Nevada in a cause styled Lindner v. Evenflo

Company, Inc., Cause No. 2:20-CV-00051-LDG(VCF). Mr. McBride is responsible for

preparing trial briefing, motions and jury instructions to be presented at the final pretrial

conference in the Lindner case, which is set for July 7, 2012 in Las Vegas Nevada. In

addition, Mr. McBride is the lead appellate counsel for Appellant in case styled Brewer,

et. al. v. Lowe’s Home Centers, Inc., Cause No. 12-14-00155-CV, pending before the

Twelfth District Court of Appeals in Tyler, Texas. Appellants’ reply brief is due to be

filed in the Brewer matter on or before July 9, 2015. Finally, Mr. McBride has a

previously planned personal vacation out of state scheduled for July 2-6, 2015.

       6.     In order for their counsel to give the necessary attention to the issues and

the preparation of the motions for rehearing in this matter, Appellants request a twenty

(20) day extension of time to accommodate these scheduling conflicts.

       7.     This is the first extension Appellant has requested regarding Appellants’

motions for rehearing.



                                             2
       8.      This extension is not requested for any purpose of delay, but so that justice

may be done.

       9.      Certificate of Conference: Counsel for Appellants conferred with Allyson

Ho, lead appellate counsel for Appellee Ford Motor Company, regarding the relief

requested in this motion. Ms. Ho represented that Appellees would not agree to the relief

requested in this motion.



                                           Respectfully submitted,



                                           By: ________________________________
                                                 Brendan K. McBride
                                                 State Bar No. 24008900
                                                 Brendan.mcbride@att.net
                                                 THE MCBRIDE LAW FIRM
                                                  Of Counsel to GRAVELY & PEARSON, LLP
                                                 425 Soledad, Suite 620
                                                 San Antonio, Texas 78205
                                                 (210) 227-1200 Telephone
                                                 (210) 881-6752 Facsimile

                                                   And

                                                 Jeffrey G. Wigington
                                                 State Bar No. 00785246
                                                 jwigington@wigrum.com
                                                 R. Reagan Sahadi
                                                 State Bar No. 24042369
                                                 rsahadi@wigrum.com
                                                 WIGINGTON RUMLEY DUNN
                                                  & BLAIR, LLP
                                                 123 N. Carrizo St.
                                                 Corpus Christi, Texas 78401
                                                 (361) 881-7500

                                             3
    (361) 884-0487 (Facsimile)


    COUNSEL FOR APPELLANTS,
    JESUS DE LOS SANTOS, JR.
    INDIVIDUALLY AND AS
    REPRESENTATIVE OF THE
    ESTATE OF JESUS FRANCISCO DE
    LOS SANTOS AND JUAN DE LOS
    SANTOS




4
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document has been
forwarded on this 24th day of January, 2015 to Appellee’s counsel of record, Allyson Ho
and Cross-Appellant Marco Soliz, Jr.’s lead appellate counsel, Lupita Aguilar, via email
and by electronic service through Texas.gov.




                                        ____________________________________
                                        Brendan K. McBride




                                           5